Citation Nr: 0608864	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  04-14 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1981 to January 1985.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2003 administrative decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied the veteran's claim for nonservice-connected 
disability pension benefits.  


FINDINGS OF FACT

The veteran had no wartime military service.


CONCLUSION OF LAW

The requirements of basic eligibility for VA nonservice-
connected pension benefits, based upon qualifying wartime 
military service by the appellant, have not been met.  38 
U.S.C.A. §§ 101(11), 1521 (West 2002); 38 C.F.R. §§ 3.1(e, 
f), 3.2, 3.3 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The disposition of this case is based upon the operation of 
law.  As discussed below, the appellant did not have wartime 
service required under the law to be eligible for the 
nonservice-connected disability pension.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that the VCAA 
has no effect on an appeal where the law is dispositive of 
the matter.  See Manning v. Principi, 16 Vet. App. 534 
(2002).

The appellant has been notified of the evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).  
Specifically, he was notified of the criteria for meeting the 
basic eligibility requirements for VA nonservice-connected 
disability pension benefits in an April 2004 statement of the 
case, and of the necessary criteria and the reasons that his 
claim had been denied by means of the discussions in the 
March 2003 administrative decision.  There is no indication 
of any relevant records that the RO failed to obtain.  There 
is no reasonable possibility that obtaining a VA medical 
opinion would substantiate this claim, which has been denied 
because of a lack of qualifying service.  Moreover, in this 
particular case, the RO notified the appellant of the 
provisions of the VCAA in the April 2004 statement of the 
case.

Because it has not been established that the appellant had 
wartime service, and because there is no additional and 
pertinent information to dispute the veteran's service dates, 
further development would serve no useful purpose.  See 38 
C.F.R. § 3.159(d)(1) (2005).  This case hinges upon the 
threshold determination as to whether the appellant has 
wartime service, and in this regard the evidence of record 
has indicated that he does not have the requisite service.  
The legal outcome is clearly dictated by the existing law 
regardless of any further notice the appellant might receive.  
Any error for noncompliance with the notice provisions of the 
VCAA is harmless.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant);  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  VA has satisfied its 
duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
are not warranted.

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities which are not the result 
of the veteran's willful misconduct.

38 C.F.R. § 3.3 provides that basic entitlement to pension 
exists if a veteran served in the active military, naval, or 
air service for 90 days or more during a period of war, or 
served in the active military, naval, or air service during a 
period of war and was discharged or released from such 
service for a service-connected disability, or served in the 
active military, naval, or air service for a period of 90 
consecutive days or more and such period began or ended 
during a period of war, or served in the active military, 
naval, or air service for an aggregate of 90 days or more in 
two or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

The term "period of war" means the Spanish-American War, 
the Mexican border period, World War I, World War II, the 
Korean conflict, the Vietnam era, and the Persian Gulf War.  
38 U.S.C.A. § 101(11); 38 C.F.R. §§ 3.1(f), 3.2.

The period of war for the Vietnam Era is the period beginning 
on February 28, 1961, and ending on May 7, 1975, inclusive, 
in the case of a veteran who served in the Republic of 
Vietnam during that period, and the period beginning on 
August 5, 1964, and ending on May 7, 1975, inclusive, in all 
other cases.  38 C.F.R. § 3.2(f).

The period of war for the Persian Gulf War is the period 
beginning on August 2, 1990, through a yet undetermined date 
to be prescribed by Presidential proclamation or law. 38 
C.F.R. § 3.2(i).

The veteran contends that he is entitled to nonservice-
connected disability pension.  Service Department records 
indicate that he served on active duty from January 1981 to 
January 1985.  There is no other period of service shown.  
The veteran alleges that he served during the Granada 
invasion and that he should receive a pension.  
Unfortunately, this is not a "period of war" as defined by 
statute and regulation.  

In sum, the veteran's active service did not take place 
during the time period specified by law.  Thus, the Board 
finds that the veteran does not meet the basic eligibility 
requirements for nonservice-connected pension benefits; he 
did not have active service during a period of war.  38 
U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the U.S. 
Court of Appeals for Veterans Claims held that where the law, 
and not the evidence, is dispositive of a claim, such claim 
should be denied because of the absence of legal merit or the 
lack of entitlement under the law.  In this case, the veteran 
lacks legal entitlement to nonservice-connected disability 
pension due to non-qualifying service.


ORDER

Entitlement to nonservice-connected disability pension is 
denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


